                       Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 1 of 9

AO 91 (Rev. l l/11) Criminal Complaint (approved by AUSAMelanie B. Wilmoth                              20-111


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                   Eastern District of Pennsylvania

                  United States of America                              )
                               V.                                       )
                     ARTHUR JOHNSON                                     )       Case No. MJ-20-1626
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     JULY 8, 2020                    in the county of               Chester       in the
     Eastern           District of          Pennsylvania           , the defendant(s) violated:

               Code Section                                                       Offense Description
 18 United States Code Sections                 Fraud in Connection with a Major Disaster or Emergency Benefit; Aiding and
 1040(a)(2) and (2)                             Abetting




         This criminal complaint is based on these facts:
 See Attached Affidavit




         li1   Continued on the attached sheet.

                                                                                                   s/SA Michael Cuff
                                                                                                  Complainant's signature

                                                                                                  FBI SA Michael Cuff
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                        JL__         Judge's signature

City and state:                                                                       U.S. Magistrate Judge HENRY S. PERKIN
                                                                                                  Printed name and title
          Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 2 of 9



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA            )      Magistrate No. 20-1626
V.                                  )      [UNDER SEAL]
ARTHUR JOHNSON                      )      (18 U.S.C. §§ 1040(a)(2) and 2)



             AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

     I, Michael Cuff, being duly sworn, state as follows:

                                        INTRODUCTION

     1.     I am a Special Agent with the Federal Bureau of Investigation ("FBI") and have

     been so employed for more than 18 years. I am currently assigned to the Economic

     Crimes squad. I have been trained in various aspects of law enforcement, including the

     investigation of fraud schemes. As part of my duties as a Special Agent, I investigate

     violations and alleged violations of federal laws, including but not limited to violations of

     with fraud in connection with major disaster or emergency benefits, in violation of Title

     18, United States Code, Section 1040(a)(2). Through my education and experience and

     that of other Agents, I have become familiar with the methods individuals utilize in

     furtherance of committing the various offenses involved in these fraud schemes. I have

     participated in investigations that have resulted in the arrest of individuals who have

     committed various fraud-related crimes as well as the seizure of evidence in support of

     these crimes.

     2.     I make this affidavit in support of a criminal complaint charging ARTHUR

     JOHNSON (JOHNSON) with fraud in connection with major disaster or emergency

     benefits, in violation of Title 18, United States Code, Section 1040(a)(2).
     Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 3 of 9



3.     Specifically, as set forth below, I have probable cause to believe that JOHNSON

knowingly made false statements on an application for monetary benefits under the

Pandemic Unemployment Assistance (PUA) program from the United States

Government, via the Commonwealth of Pennsylvania, as defined in the Coronavirus Aid,

Relief, and Economic Security Act for his incarcerated relative-Inmate 1.

4.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other Agents and witnesses. This affidavit is

intended to show merely there is sufficient probable cause for the requested complaint

and warrant and does not set forth all of my knowledge regarding this matter.

                                BACKGROUND

5.     On March 13, 2020, the President declared the ongoing COVID-19 pandemic to

be an emergency under Section 501 (b) of the Robert T. Stafford Disaster Relief and

Emergency Assistance Act.

6.     On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act

(CARES Act) was signed into law. The CARES Act created the PUA program, which

provided unemployment benefits to individuals not eligible for regular unemployment

compensation or extended unemployment benefits.

7.     The PUA program was administered by the various states, including the

Commonwealth of Pennsylvania, but its benefits were funded in part by the Federal

Government. In Pennsylvania, the Pennsylvania Department of Labor and Industry (PA

DLI) administered the PUA program.

8.     According to the PA DLI, a PUA claim as made online via the PUA website,

https://pua.benefits.uc.gov. The applicant entered personal identification information,




                                         2
      Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 4 of 9



including name, date of birth, Social Security Number, email address, telephone number,

and a physical address. An applicant was also required to answer a series of questions

that enabled the PA DLI to determine the applicant's eligibility and payment amount.

9.     An applicant was only eligible to receive weekly PUA benefits if they were

unemployed for reasons related to the COVID-19 pandemic. The applicant was required

to certify, under penalty of perjury, that they were able to go to work each day and, if

offered a job, the applicant must have been able to accept it.

10.    The applicant was required to make the following Certification

acknowledgement:

        a.     By submitting this application I certify that all information submitted is
true and complete, I am responsible to read the UC Handbook and any other official
written material provided to me regarding any benefit program; and I acknowledge that
any false statements in this document are punishable pursuant to 18 PA C.S. section
4904, and CFR 625.14 referenced in Section 2102 of CARES Act of 2020, relating to
sworn falsification to authorities, and that a person who knowingly makes a false
statement or knowingly withholds information to obtain UC or other benefits commits a
criminal offense under Section 801 of US Law 43 P.S. 871, and may be subject to a fine,
imprisonment, restitution, and loss of future benefits.

11.    If the PA DLI approved an application for PUA benefits, the benefits recipient

received benefits in the form of checks, electronic fund transfers, or debit cards, and the

checks and debit cards were mailed via the United States Postal Service to the physical

address listed on the application.

12.    The recipient of PUA benefits received a unique Personal Identification Number

(PIN) to access the PUA portal each week to certify their unemployment status.

Payments for PUA were based on a seven-day period, from Sunday through Saturday.

Thus, the benefits recipient was required to certify every seven days that he or she: was

ready, willing and able to work each day; was seeking full time employment; did not




                                          3
           Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 5 of 9



    refuse any job offers or referrals; and, had reported any employment during the week and

    the gross pay or other payments received. The weekly certification was required to be

     completed in a timely manner. A delay in the weekly certification could result in a delay

     or denial of further payments.

     13.    Knowingly making a materially false, fictitious, or fraudulent statement or

    representation in connection with an application for Pandemic Unemployment Assistance

     or Federal Pandemic Unemployment Compensation benefits violated Title 18, United

     States Code, Section 1040(a)(2), which prohibits Fraud in Connection with Emergency

    Benefits.

                                      PROBABLE CAUSE

INMATE 1 PUA CLAIM

     14.    On or around July 8, 2020, an application for PA PUA benefits was filed in the

    name of Inmate 1. The application alleged Inmate 1 was unemployed due to the COVID-

     19 pandemic starting on or about March 22, 2020 and through the Effective Date of the

    application, July 5, 2020. The Social Security Number and date of birth on the PUA

    application matched records for Chester County Prison (CCP) inmate - Inmate 1. Inmate

     1 has been in CCP custody since on or about October 13, 2019, through the present date.

    The mailing address listed on the Inmate 1 application was 113 S. 4 th Ave., Coatesville,

    PA 19320-3425. The PUA application listed Company 1, of Coatesville, Pennsylvania,

    as Inmate 1's last employer and stated he was employed by Company 1 from July 4, 2018

    through March 22, 2020. The PUA application further indicated that Inmate 1 was laid

    off from his employment with Company 1 due to COVID-19 related reasons.

    15.     Inmate 1's CCP case file listed ARTHUR JOHNSON as Inmate 1's father.




                                             4
      Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 6 of 9



16.    According to PA DLI PUA claims data, the IP address utilized to submit Inmate

1's PUA application was 69.139.2.221. According to records from Comcast, the

following information was associated with IP address 69.139.2.221:

       a.     Subscriber Name: Arthur Johnson
       b.     Service Address: 113 S 4th Ave, Coatesville, PA 193203425
       c.     Billing Address: 113 S 4th Ave, Coatesville, PA 193203425
       d.     Telephone#: (570) 540-1370
       e.     Type of Service: High Speed Internet Service
       f.     AccountNumber: 8499100770191442
       g.     Start of Service: 1-11-2020
       h.     Account Status: Disconnected 08-07-2020
       i.     IP Address: 69.139.2.221; Lease Grant: 03/20/2020; Lease Expiration:
08/07/2020; Subscriber ID: 8499100770191442.

17.    Inmate 1's PUA application listed his place of employment as of March 22, 2020,

as a "barber stylist" at Company 1. However, according to PA DLI records, Inmate 1's

last reported employment was with Company 2, based in Lionville, PA and Inmate 1's

last reported wages were for the first quarter of 2019.

18.    The benefits recipient was required to certify every seven days that he or she: was

ready, willing and able to work each day; was seeking full time employment; did not

refuse any job offers or referrals; and, had reported any employment during the week and

the gross pay or other payments received. The weekly certification was required to be

completed in a timely manner. A delay in the weekly certification could result in a delay

or denial of further payments.

19.    According to PA DLI records, on July 8, 2020, the sixteen (16) weekly

certifications for Inmate l's claim related to March 15, 2020 through July 4, 2020, were

electronically submitted from IP address 69 .13 9 .2 .221 which, as indicated above is

subscribed to JOHNSON. In addition, the weekly certifications for Inmate 1's claim

from July 5, 2020 through July 25, 2020 were electronically submitted from JOHNSON's



                                          5
      Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 7 of 9



IP address 69.139.2.221.

20.    The phone number listed on Inmate 1's PUA application was 570-540-1370.

According to PA DLI PUA claims data, JOHNSON filed his own application for PUA

benefits or around June 24, 2020 listing the same 570-540-1370 number on the

application. This telephone number is the same number listed as the telephone number of

record for JOHNSON in the Comcast IP address subscriber information.

21.    On September 11, 2020, this Affiant and another Agent telephonically

interviewed JOHNSON regarding Inmate 1's PUA application. JOHNSON stated he

completed and filed Inmate 1's PUA application at the direction of Inmate 1 who is his

son. JOHNSON noted Inmate 1 received more than $13,000 in PUA benefits.

JOHNSON admitted to subsequently withdrawing the funds from the issued card and

claimed to have sent the funds to Inmate 1 via money orders. JOHNSON stated that he

was unsure what Inmate 1 did with the funds; however, JOHNSON admitted that Inmate

1 sent him a $4,000 check. JOHNSON subsequently deposited the $4,000 check in his

personal bank account.

22.    According to PA DLI records, from July 9, 2020 through July 27, 2020, Inmate 1

received $13,905 in benefits.

23.    CCP telephone records show numerous telephone calls between Inmate 1 and

JOHNSON's telephone number 570-540-1370 both before and after the PUA application

submission on July 8, 2020. Your affiant listed to calls between November 23, 2019 and

March 21, 2020 and confirmed that JOHNSON talked to Inmate 1 who was incarcerated

at CCP on numerous calls during that time period. This is the timeframe frame

JOHNSON stated on the application that Inmate 1 was employed by Company 1.




                                        6
      Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 8 of 9



24.    According to Chester County Prison Inmate Financial Records for Inmate 1,

starting July 30, 2020 and through August 13, 2020, Inmate 1 received approximately

$4,530 in mail deposits via money orders. Nine (9) of the money orders totaling $4,030

were signed with the name ARTHUR JOHNSON.

25.    According to Chester County Prison Inmate Financial Records for Inmate 1, on

Thursday, September 3, 2020, submitted a request for deduction from his account in the

amount of $4,000 payable to "AURTHOR JOHNSON" relationship: "father" for the

purpose of "Bills." The request for deduction included a signature line signed with the

name of Inmate 1.

26.    On September 4, 2020, Chester County Prison Check Number 62740, from

Meridian Bank, was issued to "AURTHOR JOHNSON" in the amount of $4,000. Check

Number 62740 included the following memo: #59589 [name oflnmate 1]-Bills.

27.    Based on the information set forth above, there is probable cause to believe that

JOHNSON knowingly made false statements on a PUA application and submitted said

application for Inmate 1 for a period of time when he knew Inmate 1 was incarcerated

and unable to accept work. JOHNSON made the following material false, fictitious, or

fraudulent statements or representations:

       a.      JOHNSON falsely represented he was Inmate 1.

       b.      JOHNSON falsely answered "YES" to the question, "If offered a job, are

you able and available to accept it?"

       c.      JOHNSON falsely answered "YES" to the question, "Are you

unemployed as a direct result of a pandemic or major disaster?"

       d.      JOHNSON falsely stated that Inmate 1 was employed at Company 1




                                            7
                Case 5:20-mj-01626 Document 1 Filed 10/02/20 Page 9 of 9



          through March 22, 2020.

                 e.      On Inmate 1's behalf and under penalty of perjury, JOHNSON falsely

          stated the representations contained in the application were true and correct.

          28.    Based on the fraudulent application, on or around July 9, 2020 and through July

          27, 2020, the Pennsylvania Treasury Department issued a PUA debit card and deposited

          $13,905 in benefits payable to Inmate 1. In the CARES Act, the United States

          government intended to provide major disaster and emergency unemployment benefits to

          individuals not eligible for regular unemployment compensation or extended

          unemployment benefits. The PA DLI relied on applicants to the PUA program, which

          administered the distribution of benefits, to make truthful representations. However,

          JOHNSON knowingly made materially false, fictitious, or fraudulent statements or

          representations in connection with applications submitted on the PUA website.

                                           CONCLUSION

          30.     Based on the above information, your Affiant submits that there is probable cause

          to believe JOHNSON committed fraud in connection with a major disaster or emergency

          benefit, in violation of 18 U.S.C. §§ 1040(a)(2) and 2.

                                                               Respectfully submitted,


                                                                /s/ Michael A. Cuff
                                                               Michael A. Cuff, Special Agent
                                                               Federal Bureau of Investigation


on this   -1 (_y
Subscribe;,:,d sworn to before me

                      of 0:ober, 2020


          I
HONORABLE HENRY S. PERKIN
UNITED STATES MAGISTRATE JUDGE




                                                   8
